Citation Nr: 0425031	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a veteran who had active duty service from 
June 22, 1976, to July 14, 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002, the veteran testified at a Board hearing.  In 
November 2003 the Board remanded the case for further 
development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his January 2000 claim, the veteran listed several medical 
care providers who he claims treated him after service for 
residuals of an inservice back injury.  It does not appear 
that any attempt has been made to request records from these 
medical care providers.  Although the veteran indicated at 
the October 2002 Board hearing that at least one of the 
individuals is now deceased, it was not clear from his 
testimony that all records from all listed providers are 
unavailable.  

The veteran's essential argument is that he injured his low 
back very early in his service and that he has continued to 
have low back symptoms since that time.  Any post-service 
medical records showing low back treatment would therefore be 
of significance in showing a continuity of symptoms after 
service.  The Board therefore believes that VA's duty to 
assist the veteran requires an attempt to obtain any 
available records from the individuals identified by the 
veteran. 

The Board also notes that although the record includes 
references to VA medical treatment for low back symptoms 
since about 2000, no such records are in the claims file.  
Appropriate action to obtain all VA records is therefore 
necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
furnish the veteran with an appropriate 
letter to ensure compliance with all VCAA 
notice and assistance requirements.  The 
RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should take appropriate action 
to request pertinent medical records from 
those medical care providers identified 
by the veteran in his January 2000 claim.  
The RO should also obtain and make of 
record all pertinent VA medical treatment 
records. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



